IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 12, 2007
                               No. 07-40057
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

PEDRO SALAZAR-GARCIA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:06-CR-810-1


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Pedro Salazar-Garcia was convicted of illegal reentry into the United
States after having been deported and was sentenced to serve 70 months in
prison. He contends that our rulings giving a presumption of reasonableness to
guidelines sentences effectively reinstate mandatory guidelines sentencing and
render his sentence unreasonable as a matter of law.            Salazar-Garcia’s
arguments concerning this court’s presumption of reasonableness are foreclosed



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-40057

by both this court’s caselaw, see United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006), and the Supreme Court’s decision in Rita v. United States, 127 S. Ct.
2456, 2462-66 (2007).
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Salazar-Garcia
challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. This court has held that this issue is
“fully foreclosed from further debate.” United States v. Pineda-Arrellano, 492
F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      The judgment of the district court is AFFIRMED.




                                          2